Name: 98/625/EC: Commission Decision of 28 October 1998 concerning the animal health conditions and veterinary certification for imports of fresh meat from the Falkland Islands (notified under document number C(1998) 3252) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  trade;  agricultural policy;  animal product;  health
 Date Published: 1998-11-10

 Avis juridique important|31998D062598/625/EC: Commission Decision of 28 October 1998 concerning the animal health conditions and veterinary certification for imports of fresh meat from the Falkland Islands (notified under document number C(1998) 3252) (Text with EEA relevance) Official Journal L 299 , 10/11/1998 P. 0030 - 0032COMMISSION DECISION of 28 October 1998 concerning the animal health conditions and veterinary certification for imports of fresh meat from the Falkland Islands (notified under document number C(1998) 3252) (Text with EEA relevance) (98/625/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Council Directive 72/462/EEC, of 12 December 1972, on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Directive 97/79/EC (2), and in particular Articles 14, and 16,Whereas, following a Community veterinary mission, it appears that the animal health situation in the Falkland Islands compares favourably with that in Community countries particularly as regards disease transmissible through meat;Whereas, in addition, the responsible veterinary authorities of the Falkland Islands have confirmed that the islands have for at least 12 months been free from foot-and-mouth disease, rinderpest, African swine fever, swine vesicular disease, contagious porcine paralysis (Teschen disease);Whereas vaccinations against the above diseases have not taken place for at least 12 months;Whereas the responsible authorities of the Falkland Islands have undertaken to notify the Commission and the Member States within 24 hours, by fax, telex or telegram of the confirmation of the occurrence of any of the abovementioned diseases or an alteration in the vaccination policy against them;Whereas animal health conditions and veterinary certification must be adapted according to the animal health conditions of the non-member country concerned;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. Member States shall authorise the importation from the Falkland Islands of fresh meat of bovine animals, sheep, goats and domestic solipeds conforming to the requirements in the animal health certificate laid down in the Annex to this Decision.2. The certificate referred to above must accompany the consignment and be duly completed and signed.Article 2 This Decision is addressed to the Member States.Done at Brussels, 28 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 302, 31. 12. 1972, p. 28.(2) OJ L 24, 30. 1. 1998, p. 31.ANNEX ANIMAL HEALTH CERTIFICATE for fresh meat (1) of bovine animals, sheep, goats and domestic solipeds intended for consignment to the European Community >START OF GRAPHIC>Note for the importer: this certificate is only for veterinary purposes and has to accompany the consignment until it reaches the border inspection post.Country of destination:Reference to public health certificate (2):Exporting country: THE FALKLAND ISLANDSMinistry:Department:References (optional):I. Identification of meatMeat of:(animal species)Nature of cuts:Nature of packaging:Number of cuts or packages:Net weight:II. Origin of meatAddress(es) and veterinary approval number(s) of approved slaughterhouse(s) (2):Address(es) and veterinary approval number(s) of approved cutting plant(s) (2):Address(es) and veterinary approval number(s) of approved cold store(s) (2):III. Destination of meatThe meat will be sentfrom:(place of loading)to:(country and place of destination)by the following means of transport (3):(2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19(a) of Directive 72/462/EEC and Chapter 10 of Annex I to Council Directive 92/118/EEC.(3) For lorries the registration number should be given. For bulk containers, the container number and the seal number should be included.Name and address of consignor:Name and address of consignee:IV. Attestation of healthI, the undersigned, official veterinarian, certify that the fresh meat described above has been obtained from:- animals which have remained in the territory of Falkland Islands for at least three months before being slaughtered or since birth in the case of animals less than three months old,- in the case of fresh meat from sheep and goats, animals which have not come from holdings which for health reasons are subject to prohibition as a result of an outbreak of ovine or caprine brucellosis during the previous six weeks.Done at ,(place)on(date)Seal (1)(signature of official veterinarian) (1)(name in capital letters, title and qualification of signatory) (1)(1) The signature and the seal must be in a colour different to that of the printing.>END OF GRAPHIC>(1) Fresh meat means all parts of domestic animals of the bovine, porcine, ovine and caprine species and of domestic solipeds which are fit for human consumption and which have not undergone any preserving process, chilled and frozen meat being considered as fresh meat.